Title: From James Madison to David Gelston, 23 March 1805
From: Madison, James
To: Gelston, David


Sir.
Department of State March 23d: 1805.
Having received information that the British public armed Brig Busy is now in the port of New York, I take occasion to request you will be pleased to inform me as soon convenient, from such sources of information as you may have access to, what ground there is for a publication lately made in the public papers, that, except two, who were liberated from the Busy since her arrival on the coast, she had no impressed men on board, a considerable number who are stated to have been liberated, having been detained only in consequence of the Busy having sent their Ship into a British port for examination. I shall be obliged by your endeavoring also to ascertain whether Martin George, impressed from the Schooner Henrietta of Alexandria be yet on board. I am &c.
James Madison
